956 F.2d 274
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Roy Lee BYRD, Plaintiff-Appellant,v.Pete WILSON;  State of California, Defendants-Appellees.
No. 91-15669.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 26, 1992.*Decided March 2, 1992.

Before CANBY, WILLIAM B. NORRIS and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Roy Lee Byrd, a California state prisoner, appeals pro se the district court's sua sponte dismissal before service of process of his 42 U.S.C. § 1983 action.   In his complaint, Byrd asserts that he has an entitlement under California law to a prison job that entitles him to earn work credits toward early release.   We construe the district court's dismissal prior to service as a dismissal under 28 U.S.C. § 1915(d), and we review de novo.   Jackson v. Arizona, 885 F.2d 639, 640 (9th Cir.1989).   We affirm.


3
The district court properly determined that Byrd has no constitutional right to a prison job or to earn work credits and that California has not created any protected interest.   See California Penal Code § 2933;   Kalka v. Vasquez, 867 F.2d 546, 547 (9th Cir.1989);   Touissant v. McCarthy, 801 F.2d 1080, 1095 (9th Cir.1986), cert. denied, 481 U.S. 1069 (1987);   Hoptowit v. Rhay, 682 F.2d 1237, 1254-55 (9th Cir.1982).   Because Byrd's complaint is frivolous, the district court properly dismissed it before service of process.   See Neitzke v. Williams, 490 U.S. 319, 324 (1989);   Jackson, 885 F.2d at 640.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3